DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The present specification fails to provide teachings such that the person skilled in the art could make and use the presently claimed invention without undue experimentation. The present specification describes processing or treatment of the polymer film but does not describe how one 
	For the purposes of examination, the claimed shrinkage stress properties will be considered to be inherent to the chemical makeup of the film. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, it is not clear from the language of the claims what is meant by the terms “moisture shrinkage direction” and “heat shrinkage direction.” It is not clear whether the application of moisture (or heat) or the absence of moisture (or heat) causes the film to shrink and It is not clear  from the language of the claims whether the shrinkage direction is a direction in which the film shrinks more or shrinks less. Therefore independent claim 11 and dependent claims 12-18 are indefinite.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 2015/0331282, “Yamada”) in view of Higashio et al. (US 2003/0072078, “Higashio”).
Regarding claim 1, Yamada teaches a polarizing plate comprising a polarizer ([0077], [0078]) and a polarizer protection film (e.g., [0083]). Yamada teaches that the polarizing protection film may be, for example, an polyethylene terephthalate film having a thickness of from 40 to 100 micrometers and a moisture permeability of between 0 and 30 g/m2/day ([0095], [0096] and [0103], [0104]). Because this film is described as having substantially the same makeup as a film having the claimed properties (see Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.
Regarding claims 2 and 3, because the film taught by Yamada is described as having substantially the same makeup as a film having the claimed properties (see present specification at, [0108], Table 1, e.g., a PET film having similar thickness and moisture permeability), it would be expected that the film of Yamada would have the presently claimed heat shrinkage stress properties under the claimed testing conditions (Yamada, [0095], [0096] and [0103], [0104]).
Regarding claims 4 and 5, Yamada additionally teaches that the polarizing plate may include an additional protective film that may be, for example, a polyarylate film (e.g., [0127] – [0129]). The present specification recites polyarylate films as being suitable for the additional polarizing plate protective films and thus films of this material would be expected to have a lower heat shrinkage stress than the corresponding first and second protective films (i.e., the PET films, [0103], [0104], [0024], and 
Regarding claims 6-8, Yamada additionally teaches that the protective film may be a polyethylene based film having a moisture permeability of from 0 and 30 g/m2/day  and an in-plane retardation of greater than 5000 nm, and a (Yamada, Table 1, PET films, Examples 1-5; see also [0095], [0096] and [0103], [0104]).
Regarding claim 9, Yamada additionally teaches that the film may be processed at a temperature equal to its glass transition temperature (e.g., [0112]). It should be noted that claim 9 includes product-by-process limitations. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Please see MPEP 2113. The Examiner additionally notes that in the case of the present claim it is not clear from the language of the claim or the specification what process is performed on the film.  
Regarding claim 10, Yamada additionally teaches that the protective film may have a thickness of from 40 to 100 micrometers ([0096]).

Claims 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 2015/0331282, “Yamada”) in view of Higashio et al. (US 2003/0072078, “Higashio”) in view of Saneto et al. (US 2015/0062502, “Saneto”).
Regarding claim 11, Yamada teaches a liquid crystal display device comprising a polarizing plate comprising a polarizer ([0077], [0078]) and a polarizer protection film (e.g., [0083]). Yamada teaches that the polarizing protection film may be, for example, a polyethylene terephthalate film having a thickness of from 40 to 100 micrometers and a moisture permeability of between 0 and 30 g/m2/day ([0095], [0096] and [0103], [0104]). Because this film is described as having substantially the same makeup as a film having the claimed properties (see present specification at, [0108], Table 1, e.g., a PET film having similar thickness and moisture permeability), it would be expected that the film of Yamada would have a heat shrinkage stress of 2.5 N/5 mm or more and 8 N/5 mm or less under the claimed testing conditions. Yamada teaches that the liquid crystal cell is sandwiched by two polarizing plates ([0018] – [0020], [0024]). 	It is noted that claim 11 does not require that the heat or moisture shrinkage of the film be greater or lesser in one direction than another for each of the films. Therefore the films would be expected to satisfy the conditions of “a heat shrinkage direction of the first polarizer protection film is orthogonal to a moisture shrinkage direction of the first polarizer” and “a heat shrinkage direction of the second polarizer protection film is orthogonal to a moisture shrinkage direction of the second polarizer”  (i.e., that the protection films shrink in a direction orthogonal to a direction that the polarizer shrinks, which would be expected as the films would be expected to shrink in every direction in the absence of or application of moisture or heat).	Furthermore, in the same field of endeavor of optical films for polarizing plates ([0004]), Higashio teaches a preferable shrinkage force for a film for use in a polarizer is less than 8 N/ 10 mm and that a shrinkage force on this range can effectively suppress brightness irregularities in the film due to Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.	Yamada further teaches that the liquid crystal display device prevents bending when applying and removing from high humidity and high heat conditions ([0061]). Yamada fails to specifically teach the claimed bending properties under the claimed testing conditions, however, in the same field of endeavor of optical films ([0007]), Saneto teaches to adjust the humidity dimensional change directions of films within a laminate stack so as to suppress curling in the device ([0017], [0018]). It therefore would have been obvious to the person of ordinary skill in the art at the time of filing to have adjusted the shrinkage directions of the films so as to be orthogonal to one another, including as claimed, in order to suppress curling within the device itself (Saneto, [0017], [0018]).
Regarding claim 12, Yamada teaches that the first protective film may have a moisture permeability of between 0 and 30 g/m2/day ([0095]).
Regarding claim 13, Yamada additionally teaches that the polarizing plates may include a protective film between the polarizers and the liquid crystal cell and that these films may be, for example, polyarylate films (e.g., [0127] – [0129]). The present specification recites polyarylate films as being suitable for the additional polarizing plate protective films and thus films of this material would be expected to have a lower heat shrinkage stress than the corresponding first and second protective films (i.e., the PET films, [0103], [0104], [0024], and [0128]; see present specification at [0087]). 
Regarding claims 14 and 15, Yamada additionally teaches that the first polarizer protective film may be a polyethylene based polarizer protective film having a retardation of greater than 5000 nm (e.g., [0085] and see [0024]).
Regarding claim 16, Yamada additionally teaches to maintain thin liquid crystal cell substrates on the order of less than 0.7 mm in order to maintain thinness in the device and it therefor would have been obvious to have provided liquid crystal cell substrates of that thickness in order to maintain a sufficiently thin device ([0007]).
Regarding claims 17 and 18, because the films taught by modified Yamada are described as having substantially the same makeup as those of the present invention (see present specification at, [0108], Table 1, e.g., a PET film having similar thickness and moisture permeability), it would be expected that the film of Yamada would have the presently claimed heat shrinkage stress properties under the claimed testing conditions (Yamada, [0095], [0096] and [0103], [0104]). Further, Saneto teaches to adjust the humidity dimensional change directions of films within a laminate stack so as to suppress curling in the device (Saneto, [0017], [0018]). It therefore would have been obvious to the person of ordinary skill in the art at the time of filing to have adjusted the shrinkage directions of the films so as to be orthogonal to one another, including as claimed, in order to suppress curling within the device itself. It therefore would have been expected that a film having the claimed properties, which are either inherent to the device of modified Yamada or would have been obvious in view of the prior art, would also have the claimed bending distances under the claimed testing conditions. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782